NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         JUN 15 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 17-50133

                Plaintiff-Appellee,              D.C. No. 3:11-cr-00741-LAB

 v.
                                                 MEMORANDUM*
DANIEL NAVARRO-CHAVEZ,

                Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Daniel Navarro-Chavez appeals from the district court’s judgment granting,

in part, his motion under 18 U.S.C. § 3582(c)(2) to reduce his sentence on a drug-

related conviction. We agree with the government that Navarro-Chavez failed to

file his notice of appeal within the requisite time limit. See Fed. R. App. P. 4(b).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Therefore, we dismiss the appeal as untimely. See United States v. Sadler, 480

F.3d 932, 942 (9th Cir. 2007).

      DISMISSED.




                                        2                                  17-50133